NUMBER 13-22-00253-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


   IN THE INTEREST OF J.R., C.M.R.C., AND D.C., MINOR CHILDREN


                      On appeal from the 430th District Court
                            of Hidalgo County, Texas.


                             MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Tijerina
               Memorandum Opinion by Justice Tijerina

        Appellant K.R. appeals from the trial court’s termination of her parental rights to

J.R., C.M.R., and D.C., minor children.1 Appellant’s court-appointed counsel has filed an

Anders brief stating that there are no arguable grounds for appeal. See Anders v.

California, 386 U.S. 738, 744 (1967); Porter v. Tex. Dep’t of Protective & Regul. Servs.,

105 S.W.3d 52, 56 (Tex. App.—Corpus Christi–Edinburg 2003, no pet.) (“[W]hen


        1 The underlying proceedings also concerned the parental rights to D.C., a minor child. However,
D.C. died after the termination proceedings commenced. Appellant is serving a sentence of confinement
due to committing the offense of injury to a child against D.C.
appointed counsel represents an indigent client in a parental termination appeal and

concludes that there are no non-frivolous issues for appeal, counsel may file an Anders-

type brief.”). We affirm the trial court’s judgment.

                                    I.     ANDERS BRIEF

       Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

filed a brief with this Court, stating that his review of the record yielded no grounds of

reversible error upon which an appeal could be predicated. See id. Counsel’s brief meets

the requirements of Anders as it presents a professional evaluation demonstrating why

there are no arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d

403, 406 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need

not specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Appellant’s counsel also informed this Court

in writing that he: (1) notified appellant that counsel has filed an Anders brief and a motion

to withdraw; (2) provided appellant with copies of both pleadings; (3) informed appellant

of her rights to file a pro se responses, to review the record prior to filing those responses,


                                              2
and to seek discretionary review if we conclude that the appeal is frivolous; and

(4) provided appellant with a form motion for pro se access to the appellate record that

only requires appellant’s signature and date with instructions to file the motion within ten

days. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; see also In re

Schulman, 252 S.W.3d at 408–09. In this case, appellant filed neither a timely motion

seeking pro se access to the appellate record nor a motion for extension of time to do so.

Appellant did not file a pro se response.

                                II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed the record and counsel’s brief, and we have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 511.

                             III.     WITHDRAWAL OF COUNSEL

       When an Anders brief is filed in a parental termination appeal, the appellant’s right

to appointed counsel extends to “all proceedings in [the Texas Supreme Court], including

the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam)

(citing TEX. FAM. CODE ANN. § 107.013(a)(1)). Counsel is permitted to withdraw only for

good cause, and counsel’s belief that the client has no grounds to seek further review


                                             3
from the court of appeals’ decision. Id. Here, appellant’s appellate counsel has not filed a

motion to withdraw and recognizes that we may order him to continue to represent

appellant in the Texas Supreme Court if she so wishes to continue with her appeal.2

                                                IV.      CONCLUSION

        We affirm the trial court’s judgment.


                                                                                       JAIME TIJERINA
                                                                                       Justice

Delivered and filed on the
6th day of October, 2022.




        2   The Texas Supreme Court has noted that, in cases such as this, “appointed counsel’s obligations
[in the supreme court] can be satisfied by filing a petition for review that satisfies the standards for an Anders
brief.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016).

                                                        4